Justice KETCHUM,
concurring:
There may be occasions after a prisoner’s ’ release when newly discovered facts, such as DNA, demonstrate' the released prisoner’s innocence. Under these circumstances, the released prisoner would still have a remedy under the writ of coram nobis.
Generally, a released prisoner may have his judgment of conviction reviewed by means of coram nobis when:
1. There were errors of fact relied upon in obtaining the conviction;
2. The facts were not apparent on the record and they affect the validity and regularity of the underlying proceeding;
3. The facts were unknown to the defendant or his/her lawyer at the time of the underlying proceedings, without fault on their part; and
4.The newly discovered facts, if known, would have prevented the judgment of conviction.
See, Franklin D. Cleckley, West Virginia Criminal Procedure, § 11-508 (1994).